Citation Nr: 0835461	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  


FINDING OF FACT

Bilateral hearing loss is manifested by hearing loss 
corresponding to auditory acuity level II in the right ear 
and level II in the left ear.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the veteran was provided a letter in August 
2004, prior to the adjudication of his claim, which informed 
him that in order for an increased rating, evidence must show 
his condition had become worse.  The RO advised the claimant 
of his and VA's respective duties for obtaining different 
types of evidence.  The notice also provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, Social Security Administration (SSA) 
determinations, statements from employers, or statements 
discussing his disability symptoms from people who had 
witnessed how they affected him.  The March 2006 statement of 
the case provided the specific rating criteria.

In March 2006, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  He was told that a disability rating 
will be determined under the rating schedule, with ratings 
ranging from 0 percent to as much as 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  He has now received notice, and has 
not alleged any prejudice resulting from timing of notice 
errors.  Thus, there is no evidence that any notification 
error affected the essential fairness of the adjudication.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the veteran's relevant VA and 
private medical records have been obtained.  A VA 
compensation examination was performed in August 2004.  
Although the representative said, in October 2008, that the 
veteran had contended that his hearing had deteriorated since 
the examination, the Board cannot find any such statement 
after the examination.  Rather, the veteran contends that a 
compensable rating should be assigned because he now wears 
hearing aids.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The veteran has not claimed, nor does the 
medical evidence since August 2004 show, a material worsening 
of the veteran's condition since the last examination.  The 
Board concludes the examinations in this case are adequate 
upon which to base a decision.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Compensable Rating for Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss has worsened since the non-compensable rating 
was assigned.  He states that he now wears hearing aids, and 
feels that as a result, his hearing loss should be rated 
compensable.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both 
the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as 
measured by pure tone audiometry tests at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  
Tests are conducted without hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I through numeric level XI.  38 C.F.R. 
§ 4.85. 

On a VA authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
80
85
60
LEFT
20
60
70
80
58

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  

The examining audiologist concluded that the veteran's pure 
tone test showed normal hearing through 1000 hertz, steeply 
sloping to a severe sensorineural hearing loss, with 
excellent word recognition ability bilaterally.  A schematic 
diagram of the pure tone findings appears to be largely 
consistent with, or slightly worse than a schematic diagram 
of a private audiogram conducted in August 2001, which the 
veteran submitted in connection with his increased rating 
claim.  

Outpatient treatment records dated from February 2005 to 
February 2006 show the veteran's initial fitting and later 
adjustment of hearing aids.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  Applying the findings 
to Table VI results in numeric designations of II in the 
right ear and II in the left ear.  These results applied to 
Table VII warrant a noncompensable evaluation.  38 C.F.R. § 
4.85, Code 6100.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment, under 
Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on 
specified puretone threshold findings, all four frequencies 
must have puretone threshold of 55 decibels or more, or the 
threshold at 1000 hertz must be 30 decibels or less, while 
the threshold at 2000 decibels must be 70 decibels or more.  
38 C.F.R. § 4.86.  In other situations, where the VA examiner 
certifies that the use of speech discrimination tests is not 
appropriate, because of situations such as inconsistent where 
speech discrimination tests or language difficulties, Table 
VIa may be used to evaluate the hearing loss, based solely on 
puretone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  However, 
there has been no such certification, and the puretone 
thresholds do not meet the criteria for rating based on 
exceptional patterns of hearing impairment.  

The veteran has not contended, nor does the evidence 
otherwise suggest, that the rating criteria are inadequate to 
describe his hearing impairment, and, consequently, the 
question of an extraschedular evaluation is not raised.  In 
this regard, although he states that the fact that he has 
hearing aids should entitle him to a compensable rating, he 
has not alleged any interference with employment as a result.  
See Barringer v. Peak, No. 06-3088 (U.S. Vet. App. Sept. 16, 
2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, throughout the 
appeal period.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating for bilateral hearing is 
denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


